                          Case 20-13005-CSS              Doc 161          Filed 01/04/21       Page 1 of 7



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
         NORTHWEST HARDWOODS, INC., et al.,1                          )     Case No. 20-13005 (CSS)
                                                                      )
                                                    Debtors.          )     (Jointly Administered)
                                                                      )


                             NOTICE OF AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON JANUARY 6, 2021 AT 11:00 A.M. (ET)


                                 The hearing will be conducted via Zoom and CourtCall.

         Any party that wishes to participate in the Hearing must make arrangements through CourtCall
                           by telephone (866-582-6878) or facsimile (866-533-2946).
                               If you are planning to speak, please also use Zoom.

                                           Zoom connection details are as follows:

                                        Topic: Northwest Hardwoods 20-13005
                               Time: Jan 6, 2021 11:00 AM Eastern Time (US and Canada)
                                                 Join ZoomGov Meeting
         https://protect-us.mimecast.com/s/gPWwCERPEOh1gMrliNGpoC?domain=debuscourts.zoomgov.com

                                                    Meeting ID: 161 015 6147



         RESOLVED MATTERS

         1.       Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
                  Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP
                  as Co-Counsel to the Debtors, Effective as of the Petition Date [D.I. 108, 12/16/20]

                  Response Deadline:                                      December 30, 2020 at 4:00 p.m. (ET)

                  Responses Received:                                     Informal comments from the Office of the
                                                                          United States Trustee

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
              Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is:
              1313 Broadway, Suite 300, Tacoma, WA 98402.
27409384.1
                    Case 20-13005-CSS              Doc 161   Filed 01/04/21   Page 2 of 7



              Related Documents:

              A.        Certification of Counsel [D.I. 135, 12/31/20]

              B.        Supplemental Declaration of Sean M. Beach [D.I. 137, 12/31/20]

              C.        Order [D.I. 141, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         2.   Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
              Authorizing the Retention and Employment of Prime Clerk LLC as Administrative
              Advisor to the Debtors, Effective as of the Petition Date [D.I. 109, 12/16/20]

              Response Deadline:                             December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                            Informal comments from the Office of the
                                                             United States Trustee

              Related Documents:

              A.        Certification of Counsel [D.I. 136, 12/31/20]

              B.        Order [D.I. 142, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         3.   Application of Debtors for Entry of an Order Authorizing the Retention and Employment
              of Gibson Dunn & Crutcher LLP as Attorneys for the Debtors and Debtors in Possession
              Effective as of the Petition Date [D.I. 114, 12/16/20]

              Response Deadline:                             December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                            Informal comments from the Office of the
                                                             United States Trustee

              Related Documents:

              A.        Certification of Counsel [D.I. 138, 12/31/20]

              B.        Order [D.I. 143, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         4.   Application of Debtors for Entry of an Order Authorizing the Retention and Employment
              of Huron Consulting Services LLC as Financial Advisor for the Debtors Effective as of
              the Petition Date [D.I. 110, 12/16/20]

              Response Deadline:                             December 30, 2020 at 4:00 p.m. (ET)
27409384.1
                                                         2
                    Case 20-13005-CSS              Doc 161   Filed 01/04/21    Page 3 of 7



              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of Aaron Kibbey [D.I. 144, 1/4/21]

              B.        Certification of Counsel [D.I. 146, 1/4/21]

              C.        Order [D.I. 148, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         5.   Debtors’ Application to Retain and Employ KPMG LLP as Accounting and Valuation
              Advisor Effective as of the Petition Date [D.I. 111, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of Peter Lyster [D.I. 145, 1/4/21]

              B.        Certification of Counsel [D.I. 147, 1/4/21]

              C.        Order [D.I. 151, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         6.   Application of Debtors for Entry of an Order Authorizing the Retention and Employment
              of Moss Adams LLP as Tax Advisor for the Debtors Effective as of the Petition Date
              [D.I. 113, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of Arnie McClellan [D.I. 149, 1/4/21]

              B.        Certification of Counsel [D.I. 157, 1/4/21]

              C.        Order [D.I. 160, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

27409384.1
                                                         3
                    Case 20-13005-CSS            Doc 161     Filed 01/04/21    Page 4 of 7




         UNCONTESTED MATTERS WITH CERTIFICATIONS OF COUNSEL

         7.   Debtors’ Application for Entry of an Order Authorizing Debtors to Retain and Employ
              Miller Nash Graham & Dunn LLP as Special Business Counsel Effective as of the
              Petition Date [D.I. 112, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of R. Gibson Masters [D.I. 158, 1/4/21]

              B.        Certification of Counsel [D.I. 159, 1/4/21]

              Status:      A certification of counsel has been filed. The proposed order may be entered
                           without further notice or hearing

         8.   Debtors’ Motion for Entry of an Order Authorizing the Submission of an Order Under
              Certification of Counsel Closing Certain of the Chapter 11 Cases [D.I. 128, 12/24/20]

              Response Deadline:                              January 4, 2021 at 10:00 a.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Debtors’ Motion for Order Shortening the Time for Notice of Debtors’ Motion for
                        Entry of an Order Authorizing the Submission of an Order Under Certification of
                        Counsel Closing Certain of the Chapter 11 Cases [D.I. 129, 12/24/20]

              B.        Order Shortening the Time for Notice of Debtors’ Motion for Entry of an Order
                        Authorizing the Submission of an Order Under Certification of Counsel Closing
                        Certain of the Chapter 11 Cases [D.I. 131, 12/28/20]

              Status:      The debtors received informal comments from the Office of the United States
                           Trustee, which will be incorporated in revised forms of order and filed under
                           certification of counsel prior to the hearing. The Debtors received no other
                           answer, objection, or other responsive pleading

         MATTERS GOING FORWARD

         9.   Combined Disclosure Statement and Confirmation Hearing

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)
27409384.1
                                                         4
                  Case 20-13005-CSS         Doc 161      Filed 01/04/21   Page 5 of 7



             Responses Received:

             A.    Informal comments from the Office of the United States Trustee

             C.    Informal comments from Gadwell

             D.    Informal comments from multiple Texas Taxing Authorities

             E.    Informal comments from the United States Department of Justice

             F.    Informal comments from Chubb/Westchester Fire

             G.    Objection of Harris County to Joint Prepackaged Chapter 11 Plan of
                   Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 126,
                   12/23/20]

             Related Documents:

             H.    Joint Prepackaged Chapter 11 Plan of Reorganization of Northwest Hardwoods,
                   Inc., and Its Debtor Affiliates [D.I. 15, 11/23/20]

             I.    Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of
                   Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 16,
                   11/23/20]

             J.    Order (I) Scheduling Combined Hearing on Adequacy of Disclosure Statement
                   and Confirmation of Prepackaged Plan; (II) Fixing Deadline to Object to
                   Disclosure Statement and Prepackaged Plan; (III) Conditionally Approving
                   Prepetition Solicitation Procedures; (IV) Approving the Form and Manner of
                   Notice of the Combined Hearing and Objection Deadline; (V) Approving Notice
                   and Objection Procedures for the Assumption and Rejection of Executory
                   Contracts and Unexpired Leases; (VI) (A) Providing that the United States
                   Trustee Shall Not Be Required to Convene Section 341(a) Meeting of Creditors
                   and (B) Extending the Time for Debtors to File Statements of Financial Affairs
                   and Schedules of Assets and Liabilities and Rule 2015.3 Reports, and
                   Permanently Waiving Requirement to File Same upon Confirmation of the
                   Debtors’ Prepackaged Plan; and (VII) Granting Related Relief [D.I. 64, 11/24/20]

             K.    Notice of (I) Commencement of Prepackaged Chapter 11 Cases, (II) Combined
                   Hearing to Consider (A) Adequacy of Disclosure Statement and (B) Confirmation
                   of Prepackaged Plan, (III) Assumption and Rejection of Executory Contracts and
                   Unexpired Leases and (IV) Objection Deadlines – and – Summary of
                   Prepackaged Plan [D.I. 68, 11/24/20]

             L.    Certificate of Publication [D.I. 76, 12/8/20]




27409384.1
                                                     5
                   Case 20-13005-CSS           Doc 161     Filed 01/04/21    Page 6 of 7



             M.        Notice of Filing of Supplement to the Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 116,
                       12/16/20]

             N.        Notice of Filing of Blacklined Version of Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 119,
                       12/20/20]

             O.        Notice of Filing of Second Supplement to the Joint Prepackaged Chapter 11 Plan
                       of Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I.
                       122, 12/21/20]

             P.        Notice of Filing of Blacklined Version of Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 132,
                       12/28/20]

             Q.        Memorandum of Law in Support of an Order (I) Approving the Adequacy of the
                       Disclosure Statement and the Prepetition Solicitation Procedures and (II)
                       Confirming the Second Amended Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 150,
                       1/4/21]

             R.        Notice of Filing of Proposed Confirmation Order [D.I. 151, 1/4/21]

             S.        Declaration of Nathan Jeppson in Support of an Order (I) Approving the
                       Adequacy of the Disclosure Statement and the Prepetition Solicitation Procedures
                       and (II) Confirming the Second Amended Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 153,
                       1/4/21]

             T.        Declaration of Stephen Darr in Support of an Order (I) Approving the Adequacy
                       of the Disclosure Statement and the Prepetition Solicitation Procedures and (II)
                       Confirming the Joint Prepackaged Chapter 11 Plan of Reorganization of
                       Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 154, 1/4/21]

             U.        Declaration of Aaron Kibbey in Support of an Order (I) Approving the Adequacy
                       of the Disclosure Statement and the Prepetition Solicitation Procedures and (II)
                       Confirming the Second Amended Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 155,
                       1/4/21]

             V.        Declaration of James F. Daloia of Prime Clerk LLC Regarding the Solicitation of
                       Votes and Tabulation of Ballots Cast on the Joint Prepackaged Chapter 11 Plan of
                       Reorganization of Northwest Hardwoods, Inc., and Its Debtors Affiliates [D.I.
                       156, 1/4/21]

             Status:          This matter is going forward. All responses received and noted above in
                              subparagraphs A through G have been resolved.
27409384.1
                                                       6
                        Case 20-13005-CSS            Doc 161       Filed 01/04/21   Page 7 of 7



         10.      Debtors’ Motion for Entry of Order (I) Authorizing the Employment and Payment of
                  Professionals Utilized in the Ordinary Course of Business and (II) Granting Related
                  Relief [D.I. 115, 12/16/20]

                  Response Deadline:                               December 30, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  A.        Objection of the Office of the United States Trustee [D.I. 140, 1/3/21]

                  Related Documents:                               None.

                  Status:      This matter is going forward.

         Dated:     January 4, 2021
                    Wilmington, Delaware             /s/ Sean M. Beach
                                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                     Sean M. Beach (No. 4070)
                                                     Jacob D. Morton (No. 6684)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Tel:    (302) 571-6600
                                                     Fax: (302) 571-1253
                                                     Email: sbeach@ycst.com
                                                             jmorton@ycst.com

                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     David M. Feldman (admitted pro hac vice)
                                                     J. Eric Wise (admitted pro hac vice)
                                                     Matthew K. Kelsey (admitted pro hac vice)
                                                     Alan Moskowitz (admitted pro hac vice)
                                                     200 Park Avenue
                                                     New York, New York 10166
                                                     Tel:    (212) 351-4000
                                                     Fax: (212) 351-4035
                                                     Email: dfeldman@gibsondunn.com
                                                             ewise@gibsondunn.com
                                                             mkelsey@gibsondunn.com
                                                             amoskowitz@gibsondunn.com

                                                     Counsel to the Debtors and Debtors in Possession




27409384.1
                                                               7
